DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 28-35 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, 10, 13, 21 and 22 of U.S. Patent No. 11,022,666 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are generic to the claims in US 11,022,666 B2. The claims correlation are as follows: 
Claims from Current application
U.S. Patent No. 11,022,666 B2
21. A method of performing multidimensional magnetic resonance imaging on a subject, comprising: collecting imaging data for a region of interest of the subject; constructing one or more candidate image tensors representing the region of interest; defining a cost function for each of the one or more candidate image tensors; and selecting as a final image tensor the candidate image tensor corresponding to a minimum value of the cost function.  
22. The method of claim 21, wherein the cost function penalizes discrepancies between (i) each of the one or more candidate image tensors and (ii) the imaging data.  
23. The method of claim 21, wherein the cost function penalizes larger values of (i) a rank of each of the one or more candidate image tensors and (ii) a surrogate for the rank of each of the one or more candidate image tensors.  
24.The method of claim 21, wherein the imaging data is related to one or more spatially-varying parameters of the subject within the region of interest.
26. The method of claim 21, further comprising collecting auxiliary data for the region of interest of the subject, the auxiliary data related to one or more time-varying parameters of the subject within the region of interest.
Claims 28 and 33. The method of claim 26 further comprising each of the candidate image tensors includes a number of temporal dimensions based on the auxiliary data.
29. The method of claim 26 further comprising correlating linking the imaging data and auxiliary data, wherein each of the one or more candidate image tensors represents the linked imaging data and auxiliary data.
34. The method of claim 21, wherein the final image tensor includes one or more spatial dimensions and one or more temporal dimensions, each of the one or more spatial dimensions corresponding to a spatially-varying parameter, each of the one or more temporal dimensions corresponding to a time-varying parameter


1. A method of performing multidimensional magnetic resonance imaging on a subject, comprising: collecting imaging data for a region of interest of the subject, the imaging data related to one or more spatially-varying parameters of the subject within the region of interest; collecting auxiliary data for the region of interest in the subject, the auxiliary data related to one or more time-varying parameters of the subject within the region of interest; linking the imaging data and the auxiliary data; constructing one or more candidate image tensors, each of the one or more candidate image tensors having one or more temporal dimensions based on at least a portion of the linked imaging data and at least a portion of the linked auxiliary data; defining a cost function, the cost function taking a candidate image tensor of the one or more image tensors as an argument; determining a value of the cost function for each of the one or more candidate image tensors; and selecting as a final image tensor the candidate image tensor corresponding to a minimum value of the cost function, wherein the cost function penalizes discrepancies between (i) the candidate image tensor and (ii) the collected imaging data, the collected auxiliary data, or both the collected imaging data and the collected auxiliary data; and wherein the cost function penalizes larger values of (i) the rank of the candidate image tensor and (ii) the surrogate for the rank of the candidate image tensor.
25. The method of claim 24, wherein the one or more spatially-varying parameters include at least one of a T1 relaxation parameter, a T1p relaxation parameter, a T2 relaxation parameter, T2* relaxation parameter, a contrast agent kinetic parameter, a diffusion parameter, a magnetization transfer parameter, or a chemical exchange saturation transfer parameter
2. The method of claim 1, wherein the one or more spatially-varying parameters include at least one of a T.sub.1 relaxation parameter, a T.sub.2 relaxation parameter, a contrast agent kinetic parameter, or a diffusion parameter.
30. The method of claim 29, comprising linking the image data and the auxiliary data includes correlating each respective data point of the imaging data with at least one corresponding data point of the auxiliary data
7. The method of claim 1, wherein linking the imaging data and auxiliary data includes correlating a data point of the imaging data with at least one corresponding data point of the auxiliary data.
Claims 31 and 32. The method of claim 30, comprising the at least one corresponding data point of the auxiliary data is indicative of a time period in which the respective data point of the imaging data was measured
8. The method of claim 7, wherein the at least one corresponding data point of the auxiliary data is indicative of a time period in which the corresponding data point of the imaging data was measured.
35. (New) The method of claim 21, wherein the cost function is given by the equation f (X) = || d- E (X)||12+ R (X).  

13. The method of claim 1, wherein the cost function is given by the equation f (X) = || d- E (X)||12+ R (X).  

37. The method of claim 21, wherein the final image tensor is (i) a low-rank image tensor, or (ii) a full-rank image tensor that can be approximated by a low-rank image tensor.  

10. The method of claim 1, wherein the final image tensor is a full-rank image tensor or a low-rank image tensor, and can be approximated by a low-rank image tensor, and wherein the final image tensor has (i) a minimum rank or (ii) a minimum value of a surrogate for the rank.
38. (New) The method of claim 21, wherein the final image tensor has (i) a minimum rank or (ii) a minimum value of a surrogate for the rank.  

10. The method of claim 1, wherein the final image tensor is a full-rank image tensor or a low-rank image tensor, and can be approximated by a low-rank image tensor, and wherein the final image tensor has (i) a minimum rank or (ii) a minimum value of a surrogate for the rank.
39. A system for performing multidimensional magnetic resonance imaging on a subject, comprising: a magnet operable to provide a magnetic field; a transmitter operable to transmit to a region within the magnetic field; a receiver operable to receive a magnetic resonance signal from the region with the magnetic field; and a processor operable to control the transmitter and the receiver, the processor being configured to: collect imaging data for a region of interest of the subject; construct one or more candidate image tensors representing the region of interest; define a cost function for each of the one or more candidate image tensors; and 5 4816-0802-8924 2select as a final image tensor the candidate image tensor corresponding to a minimum value of the cost function.
21. A system for performing multidimensional magnetic resonance imaging, comprising: a magnet operable to provide a magnetic field; a transmitter operable to transmit to a region within the magnetic field; a receiver operable to receive a magnetic resonance signal from the region with the magnetic field; and a processor operable to control the transmitter and the receiver, the processor being configured to: collect imaging data for a region of interest of the subject, the imaging data related to one or more spatially-varying parameters of the subject within the region of interest; collect auxiliary data for the region of interest in the subject, the auxiliary data related to one or more time-varying parameters of the subject within the region of interest; link the imaging data and the auxiliary data; construct one or more candidate image tensors, each of the one or more candidate image tensors having one or more temporal dimensions based on at least a portion of the linked imaging data and at least a portion of the linked auxiliary data; define a cost function, the cost function taking a candidate image tensor of the one or more candidate image tensors as an argument; determine a value of the cost function for each of the one or more candidate image tensors; and select as a final image tensor the candidate image tensor corresponding to a minimum value of the cost function, wherein the cost function penalizes discrepancies between (i) the candidate image tensor and (ii) the collected imaging data, the collected auxiliary data, or both the collected imaging data and the collected auxiliary data; and wherein the cost function penalizes larger values of (i) the rank of the candidate image tensor and (ii) the surrogate for the rank of the candidate image tensor.
40. A non-transitory machine-readable medium having stored thereon instructions for performing multidimensional magnetic resonance imaging on a subject, which when executed by at least one processor, cause the at least one processor to: collect imaging data for a region of interest of the subject; construct one or more candidate image tensors representing the region of interest; define a cost function for each of the one or more candidate image tensors; and select as a final image tensor the candidate image tensor corresponding to a minimum value of the cost function.
22. A non-transitory machine-readable medium having stored thereon instructions for performing multidimensional magnetic resonance imaging, which when executed by at least one processor, cause the at least one processor to: collect imaging data for a region of interest of the subject, the imaging data related to one or more spatially-varying parameters of the subject within the region of interest; collect auxiliary data for the region of interest in the subject, the auxiliary data related to one or more time-varying parameters of the subject within the region of interest; link the imaging data and the auxiliary data; construct one or more candidate image tensors, each of the one or more candidate image tensors having one or more temporal dimensions based on at least a portion of the linked imaging data and at least a portion of the linked auxiliary data; define a cost function, the cost function taking a candidate image tensor of the one or more candidate image tensors as an argument; determine a value of the cost function for each of the one or more candidate image tensors; and select as a final image tensor the candidate image tensor corresponding to a minimum value of the cost function, wherein the cost function penalizes discrepancies between (i) the candidate image tensor and (ii) the collected imaging data, the collected auxiliary data, or both the collected imaging data and the collected auxiliary data; and wherein the cost function penalizes larger values of (i) the rank of the candidate image tensor and (ii) the surrogate for the rank of the candidate image tensor.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 35, the claim is indefinite since it only provides an equation for the cost function without defining the terms involved in said equation. One of ordinary skill in the art would not have been able to understand how the equation relates to the tensors in the equation without any information about what the variables are and what the other functions represent. 

Claim 35 has not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art.  As stated in, In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24-34 and 40 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bammer et al. (US 2009/0284257 A1).
With respect to claims 21 and 40, Bammer discloses a method of performing multidimensional magnetic resonance imaging on a subject, comprising: collecting imaging data for a region of interest of the subject; constructing one or more candidate image tensors representing the region of interest (see Abstract and paragraphs 0013-0019); defining a cost function for each of the one or more candidate image tensors; and selecting as a final image tensor the candidate image tensor corresponding to a minimum value of the cost function (see paragraph 0035-0038).  
With respect to claim 24, Bammer discloses the imaging data is related to one or more spatially-varying parameters of the subject within the region of interest (see paragraphs 0029-0033).  
With respect to claim 25, Bammer discloses the one or more spatially-varying parameters include at least one of a T1 relaxation parameter, a T1p relaxation parameter, a T2 relaxation parameter, T2* relaxation parameter, a contrast agent kinetic parameter, a diffusion parameter, a magnetization transfer parameter, or a chemical exchange saturation transfer parameter (see paragraphs 0029-0033 for a phase variation in a diffusion parameter).  
With respect to claim 26, Bammer discloses collecting auxiliary data for the region of interest of the subject, the auxiliary data related to one or more time-varying parameters of the subject within the region of interest (see paragraphs 0029-0033). 
With respect to claim 27, Bammer discloses the one or more time-varying parameters include at least one of a position of a chest of the subject during respiration, a position of an abdomen of the subject during respiration, a position of a heart of the subject during respiration, or a position of a liver of the subject during respiration (see paragraphs 0064-0065).  
With respect to claims 28 and 33, Bammer discloses each of the candidate image tensors includes a number of temporal dimensions based on the auxiliary data (see paragraph 0014).  
With respect to claim 29, Bammer discloses linking the imaging data and auxiliary data, wherein each of the one or more candidate image tensors represents the linked imaging data and auxiliary data (paragraphs 0064-0070).  
With respect to claim 30, Bammer discloses linking the image data and the auxiliary data includes correlating each respective data point of the imaging data with at least one corresponding data point of the auxiliary data (see paragraphs 0064-0070).  
With respect to claim 31, Bammer discloses the at least one corresponding data point of the auxiliary data is indicative of a time period in which the respective data point of the imaging data was measured (see paragraphs 0038-0041).  
With respect to claim 32, Bammer discloses the at least one corresponding data point of the auxiliary data is indicative of the value of at least one more time-varying parameter of the subject within the region of interest during the time period within which the respective data point of the imaging data was measured (see paragraphs 0029-0033 and 0038-0041).  
With respect to claim 34, Bammer discloses the final image tensor includes one or more spatial dimensions and one or more temporal dimensions, each of the one or more spatial dimensions corresponding to a spatially-varying parameter, each of the one or more temporal dimensions corresponding to a time-varying parameter (see paragraphs 0029-0033).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Bammer et al. (US 2009/0284257 A1) in view of Rathi et al. (US 2017/0003368 A1).
With respect to claim 39, Bammer discloses a system for performing multidimensional magnetic resonance imaging on a subject, comprising: a processor being configured to: collect imaging data for a region of interest of the subject; construct one or more candidate image tensors representing the region of interest (see Abstract and paragraphs 0013-0019); define a cost function for each of the one or more candidate image tensors; and 5 4816-0802-8924 2select as a final image tensor the candidate image tensor corresponding to a minimum value of the cost function (see paragraph 0035-0038). Furthermore, Bammer discloses the process pertains to MR imaging (Abstract) but fails to disclose the classical MRI components as follows a magnet operable to provide a magnetic field; a transmitter operable to transmit to a region within the magnetic field; a receiver operable to receive a magnetic resonance signal from the region with the magnetic field; and a processor operable to control the transmitter and the receiver. However, Rathi discloses a magnet operable to provide a magnetic field (see magnets #126 in Figure 1); a transmitter operable to transmit to a region within the magnetic field; a receiver operable to receive a magnetic resonance signal from the region with the magnetic field (see paragraph 0035); and a processor operable to control the transmitter and the receiver (see processing means #110, #112 and #114). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have a magnet operable to provide a magnetic field; a transmitter operable to transmit to a region within the magnetic field; a receiver operable to receive a magnetic resonance signal from the region with the magnetic field; and a processor operable to control the transmitter and the receiver. as taught by Rathi with Bammer’s process for the purpose of defining the regular components that forms a MRI apparatus to operate. 

Allowable Subject Matter
Claims 22-23 and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses different MR systems with tensors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866